SMITH, Chief Justice.
The appeal is from an order sustaining pleas of privilege of some of the several defendants below.
The suit was brought by Rubin Freís against numerous corporate and individual defendants for actual and exemplary damages; for permanent injunction restraining the defendants from continuing certain alleged unlawful practices in alleged violation of anti-trust laws, and for temporary injunction prohibiting certain specific acts. Similar relief was denied plain tiff in a former trial and appeal. Freís v. Consolidated Theatres et al., Tex. Civ. App., 134 S.W.2d 369. We refer to the report of the former appeal for further statement of the nature of this action.
The real issues in the litigation are ob scured in quite lengthy pleadings below and presentation here, .and it would be futile and without benefit to any interest concerned, to cumber the record and the law books with an opinion as long as would be required in eking out and discussing and disposing of the numerous propositions and counter propositions propounded by the several parties in 170 pages of printed briefs. We deem it sufficient to say that after an exhaustive study of the record and consideration of the briefs we have reached the firm conclusion that the learned and lamented trial judge did not err in sustaining the pleas of privilege, and that the judgment must be affirmed. The case is such that the jurisdiction of this Court thereon is final, and as this Court is not required to file written opinion in affirming such judgment (Associated Indemnity Corporation v. Gatling, Tex. Civ. App., 75 S.W.2d 294), we refrain from doing so, in the interest of economy of time, effort and space.
Affirmed.
Opinion delivered and filed January 8, 1941.